—Order, Supreme *555Court, Bronx County (Bertram Katz, J.), entered May 6, 1997, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The testimony of defendant’s employee, acknowledging that the sidewalk area had been hosed down in the past in order to remove residual liquid substances leaking out of the trash bags defendant placed on the sidewalk, indicated that defendant knew that the trash bags could result in a slippery sidewalk, and raises an issue of fact as to whether defendant had constructive notice of the alleged dangerous condition of the sidewalk that allegedly caused plaintiff to slip and fall (see, Montalvo v Western Estates, 240 AD2d 45, 48). That plaintiff could not specify the item(s) on which she slipped is not determinative (supra). Concur — Rosenberger, J. P., Wallach, Tom and Saxe, JJ.